DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 17th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1-3, 5, 11, and 16 were amended, and claims 20-21 were added. Claims 1-5, 7-11,13, and 15-21 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (U.S. Patent Application Publication No. 2019/0181122).
Regarding to claim 1, Hsu teaches a mass transfer method for micro light emitting diodes, the mass transfer method comprising:
providing a component substrate on which a plurality of micro light emitting diodes are formed (Fig. 3A);
picking up the micro light emitting diodes on the component substrate at least once by a plurality of bonding structures on a first medium load substrate, and transferring micro light emitting diodes picked up every time to a second medium load substrate; wherein one of the micro light emitting diodes on the second medium load substrate corresponds to one of subpixel on a target substrate (Figs. 3C-G, [0053], lines 3-7 and last 7 lines; [0065], lines 1-3, the micro light emitting diodes on the component substrate on a first medium load substrate picked up by plurality of bonding structures 304 and transferring micro light emitting diodes picked up every time to a second medium load substrate 302, one of the micro light emitting diodes on the second medium load substrate corresponds to one of subpixel on a target substrate); and
transferring the micro light emitting diodes on the second medium load substrate into corresponding sub-pixels on the target substrate at one time (Figs. 3G-F; transferring the micro light emitting diodes on the second medium load substrate 302 into corresponding sub-pixels on the target substrate 402 at one time);
wherein the plurality of bonding structures are discrete, and one of the bonding structures corresponds to one of the sub-pixels on the target substrate (Fig. 3C, [0053], last 2 lines, the plurality of bonding structures 304 are discrete).
Regarding to claim 4, Hsu teaches quantity of the micro light emitting diodes borne on the second medium load substrate is greater than quantity of the micro light emitting diodes borne on the first medium load substrate (Fig. 3C).
Regarding to claim 5, Hsu teaches the plurality of micro light emitting diodes comprise micro light emitting diodes with at least one color ([0065], last 7 lines); one first medium load substrate is provided (Fig. 3A); and the picking up the micro light emitting diodes on the component substrate at least once by the plurality of bonding structures on the first medium load substrate, and transferring micro light emitting diodes picked up every time to the second medium load substrate comprises successively for micro light emitting diodes with each color of the plurality of micro light emitting diodes, picking up the micro light emitting diodes with the each color on the component substrate for many times by the first medium load substrate, and transferring the micro light emitting diodes with the each color picked up every time into micro light emitting diode regions, corresponding to the each color, on the second medium load substrate (Figs. 3D-3F).
Regarding to claim 7, Hsu teaches the picking up the micro light emitting diodes with the each color on the component substrate comprises: aligning the first medium load substrate with the component substrate (Fig. 3E); bonding the bonding structures on the aligned first medium load substrate with to-be picked-up micro light emitting diodes with the each color on the component substrate one to one (Fig. 3E); and separating the component substrate from the to-be-picked-up micro light emitting diodes with the each color by adopting a laser or heating drying process so that the to-be-picked-up micro light emitting diodes with the each color bonded with the first medium load substrate are picked up (Fig. 3F, removal process LO include laser lift-off process
Regarding to claim 8, Hsu teaches the second medium load substrate comprises a bonding film layer covering the second medium load substrate (Fig. 3D, element 304); and the transferring the micro light emitting diodes with the each color picked up every time into the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate comprises aligning the first medium load substrate with the second medium load substrate (Fig. 3E); bonding the micro light emitting diodes with the each color on the aligned first medium load substrate with the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate one to one (Fig. 3E); and separating the first medium load substrate from the micro light emitting diodes with the each color on the first medium load substrate so that the micro light emitting diodes with the each color on the first medium load substrate are transferred into the micro light emitting diode regions, corresponding to the each color, on the second medium load substrate (Fig. 3G).
Regarding to claim 11, Hsu teaches the target substrate comprises at least two target regions with a same size (Fig. 3H); size of one of the second medium load substrates is substantially same as that of one of the target regions (Figs. 3G-H); and the transferring the micro light emitting diodes on the second medium load substrate into the corresponding sub-pixels on the target substrate at one time comprises aligning the second medium load substrate with the target regions sequentially and separating the second medium load substrate from the micro light emitting diodes after each alignment so that the micro light emitting diodes on the second medium load substrate are transferred into the corresponding sub-pixels on the target substrate at one time (Fig. 3H, [0055], lines 6-12).
Regarding to claim 16, Hsu teaches a mass transfer system for micro light emitting diodes, the mass transfer system comprising:
a first medium load substrate (Fig. 3E, element 102), at least one of which is provided with a plurality of bonding structures (Fig. 3E, element 304), and
a second medium load substrate (Fig. 3E, element 302);
wherein the first medium load substrate is configured to pick up micro light emitting diodes on a component substrate at least once by virtue of the plurality of bonding structures and transfer micro light emitting diodes picked up every time to the second medium load substrate; wherein the plurality of bonding structures are discrete, and one of the bonding structures corresponds to one of the sub-pixels on the target substrate (Figs. 3E-G; [0054], lines 1-7); and
wherein the second medium load substrate is configured to transfer the micro light emitting diodes on the second medium load substrate into corresponding sub-pixels on a target substrate at one time, and one of the micro light emitting diodes on the second medium load substrate corresponds to one of the sub-pixels on the target substrate (Figs. 3G-H; [0055], lines 1-10).
Regarding to claim 17, Hsu teaches quantity of the micro light emitting diodes borne on the second medium load substrate is greater than quantity of the micro light emitting diodes borne on the first medium load substrate (Figs. 3G-H).
Regarding to claim 18, Hsu teaches a size of the second medium load substrate is greater than or equal to that of the target substrate (Figs. 3G-H).
Regarding to claim 19, Hsu teaches the target substrate comprises at least two target regions with a same size; and a size of one of the second medium load substrates is substantially same as that of one of the target regions (Figs. 3G-H).
Regarding to claim 20, Hsu teaches the plurality of micro light emitting diodes comprise micro light emitting diodes with at least one color; one color corresponds to one of the first medium load substrates ([0068], lines 8-13); and the picking up the micro light emitting diodes on the component substrate at least once by the plurality of bonding structures on the first medium load substrate, and transferring micro light emitting diodes picked up every time to the second medium load substrate comprises: for micro light emitting diodes with each color of the plurality of micro light emitting diodes, picking up the micro light emitting diodes with the each color on the component substrate for many times by the first medium load substrate corresponding to the each color, and transferring the micro light emitting diodes with the each color picked up every time into micro light emitting diode regions, corresponding to the each color, on the second medium load substrate (Figs. 2E-F).
Regarding to claim 21, Hsu teaches size of the second medium load substrate is greater than or equal to that of the target substrate (Figs. 3G-H); and the transferring the micro light emitting diodes on the second medium load substrate into the corresponding subpixels on the target substrate at one time comprises: aligning the second medium load substrate with the target substrate and separating the second medium load substrate from the micro light emitting diodes so that the micro light emitting diodes on the second medium load substrate are transferred into the corresponding sub-pixels on the target substrate at one time (Fig. 3H, [0055], lines 6-12).
Allowable Subject Matter
Claims 2-3, 9-10, 13, and 15 are objected to
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “a plurality of bonding structures of the first medium load substrate are formed by following steps: forming a bonding material layer on the first medium load substrate; and patterning the bonding material layer by adopting a one-time patterning process to form the plurality of bonding structures arranged in an array” in combination with the limitations recited in claim 1.
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “a plurality of bonding structures of the first medium load substrate are formed by following steps: forming a bonding material layer on a first medium load substrate motherboard; patterning the bonding material layer by adopting a one-time patterning process to form the plurality of bonding structures arranged in an array; and cutting the first medium load substrate motherboard on which the bonding structures are formed to obtain the first medium load substrate on which the plurality of bonding structures arranged in an array are formed” in combination with the limitations recited in claim 1.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “material of the bonding structures comprises a pyrolytic adhesive” in combination with the limitations recited in claims 1, 5, and 8, and the rest of limitations recited in claim 9.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “material of the bonding structures comprises a photolytic adhesive” in combination with the limitations recited in claims 1, 5, and 8, and the rest of limitations recited in claim 10.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “material of the bonding film layer on the second medium load substrate comprises a pyrolytic adhesive” in combination with the limitations recited in claims 1 and 11, and the rest of limitations recited in claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828